Citation Nr: 1754061	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to May 1967, January 1968 to January 1970, and February 1970 to April 1985.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently held by the RO in Portland, Oregon.  

The Veteran testified at a January 2017 Board videoconference hearing; a transcript of the hearing is associated with the record.

In June 2016, the Veteran submitted a statement contending that his alcoholism is secondary to his service-connected posttraumatic stress disorder (PTSD).  The Board has not referred this informal claim to the Agency of Original Jurisdiction (AOJ) because a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises).  The Veteran may submit a formal claim if he wishes to pursue this claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Remand is necessary to further develop the record.  First, procedural documents are missing from the electronic claims file, including the claims for PTSD and lumbar strain, notice of disagreement, statement of the case, and VA Form 9 substantive appeal.  These documents should therefore be located and associated with the electronic claims file.

In addition, the Veteran testified at the January 2017 hearing that he received private treatment for PTSD in Salem.  The Veteran should be provided an opportunity to submit these records or authorize VA to obtain them.  Moreover, the Veteran indicated that he received VA treatment in Salem; the most current records should accordingly be associated with the claims file.

Finally, the Veteran reported at the January 2017 hearing that his back condition had worsened since his last VA examination.  A new examination is therefore warranted to determine the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's claims for PTSD and lumbar strain, notice of disagreement, statement of the case, and VA Form 9 substantive appeal; associate them with the electronic claims file.

2.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file, to include private treatment for PTSD in Salem.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Portland VAMC records from January 2017 to the present.  

3.  Schedule the Veteran for a VA examination to ascertain the severity of his lumbar strain.  After reviewing the evidence of record, the clinical examination, and the Veteran's statements, the examiner should determine the current severity of the Veteran's service-connected lumbar strain.  

The examination must address range of motion of the thoracolumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and must reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After the above efforts to obtain additional psychiatric treatment records are complete schedule the Veteran for a VA examination to ascertain the severity of his PTSD.  After reviewing the evidence of record, the clinical examination, and the Veteran's statements, the examiner should determine the current severity of the Veteran's service-connected PTSD.  

The examination must address all PTSD manifestations, there frequency, severity and duration.  The examiner should address any impact the PTSD has on the Veteran's ability to obtain and retain substantially gainful employment given his education and vocational history.

5.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. If the benefits are not fully granted, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



